NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted August 3, 2018*
                                    Decided August 9, 2018



                                              Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



No. 17-3263                                                          Appeal from the United
                                                                     States District Court for
LARRY ORUTA,
                                                                     the Northern District of
   Plaintiff-Appellant,
                                                                     Illinois, Eastern Division.
            v.
                                                                     No. 17 C 6072
CONTINENTAL AIR TRANSPORT COMPANY,                                   Gary Feinerman, Judge.
INCORPORATED, et al.,
   Defendants-Appellees.



                                               Order

     The district court dismissed this suit on the ground that the claims (to the
extent the judge could fathom them) duplicated those that Oruta had litigated
and lost in Oruta v. Continental Air Transport, No. 17 C 3039 (N.D. Ill.), a case then
on appeal to this court. The decision in the first suit since has been
affirmed. Oruta v. Continental Air Transport, No. 17-2107 (7th Cir. Oct. 24, 2017)

*   This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
No. 17-3263                                                                  Page 2



(nonprecedential decision). We must decide the appeal in this apparently
duplicative suit.

     Oruta’s brief does not contend that the current suit differs in any material
respect from the previous one—and the previous suit was itself an attempt to
relitigate matters that Oruta had fully litigated and lost in state court. His
appellate brief ignores both the district court’s reasoning and our decision of last
year. This is an unacceptable approach to litigation. Oruta surely expects his
adversaries to abide by adverse decisions. He must do likewise. A never-say-die
approach is frivolous, vexatious, and sanctionable. See, e.g., Homola v. McNamara,
59 F.3d 647 (7th Cir. 1995).

    The judgment of the district court is affirmed. Oruta has 14 days to show
cause why he should not be penalized for filing this frivolous appeal.